This case was affirmed at a former day of this term, and now comes before us on motion for rehearing. Appellant urgently contends that this court erred in holding that the indictment on which appellant was convicted was a good and valid indictment. In construing the indictment in the original opinion, we rejected as surplusage the word "on," and held that "cattle" was a sufficient description of the character of property; that is, we held that an indictment which charged "that defendant fraudulently did take, from the possession of M.A. Bradbury, cattle, the same being the corporeal personal property of the said Bradbury, without the consent of the said Bradbury, and with the intent to deprive the owner of the value of the same, and to appropriate it to the use and benefit of him, the said D.L. Matthews," etc., sufficiently described the stolen property. In arriving at that decision, we held that "cattle was either singular or plural, and, as we construed it in the indictment, meant one head of cattle. Since our attention has been more particularly called to this allegation, it occurs to *Page 556 
us that we were wrong in that construction. If, as defined in dictionaries, "cattle" may be either singular or plural, still there is nothing in this indictment to show whether the pleader meant it in the singular or plural sense; that is, the indictment as to the number of cattle charged to have been stolen is uncertain and ambiguous. Our authorities have gone beyond the common law (and the same is true as far as the reported cases of any of the States have come under our observation) in holding that a general description of stolen property is sufficient. And a number of authorities in this State can be cited showing that, in indictments for theft of cattle, a general description of the cattle stolen has been upheld; as beef cattle, one head of neat cattle, etc. See section 1544, under article 882, White's Annotated Penal Code. And it has been held that an indictment charging theft of a certain number of cattle is sufficient. We take it that the courts have felt justified in authorizing this general method of pleading, under our statutes, which appears to treat cattle as meaning the bovine species; as it makes theft of horses, asses, mules, cattle, hogs, sheep, and goats, distinct offenses, naming each character or species of cattle. But we know of no case in this State that holds an indictment sufficient which does not in some way designate the number of things or animals alleged to have been stolen; and we hold that, if any case could be found, it would not be supported by authority. Mr. Bishop says: "It is not allowable to aver generally that a defendant stole the goods and chattels of J. S., without specifying them. As to the minuteness of the specifications, it is sufficient if the goods be described with certainty as to their nature, quantity, or number, value, and ownership." 1 Bish. Crim. Proc., sec. 575. He further states that "Mr. Starkie deems it generally necessary to ascertain the quantity by an averment of magnitude, weight, or number." Id., sec. 577. This learned author further gives a number of descriptions in indictments of the things stolen which have been held good by courts; but it will be observed that in each of the illustrations given by him, which have so been held good, the thing alleged to have been stolen is sufficiently individualized by its number, weight, etc. 2 Bish. Crim. Proc., secs. 700, 702-704. We accordingly hold that the use of the term "cattle" is insufficient. The indictment should have alleged at least the number of cattle charged to have been stolen. Of course, under such an indictment, the State might prove the number alleged, or a less number; but some number should be stated in the indictment. Under the indictment in question, appellant could not tell whether he was charged with stealing one or one thousand head of cattle. We would further suggest in this connection that we would not be understood as even commending this general character of pleading, but that some further description of the cattle should be set out in the indictment. Something descriptive of the gender or character of the cattle charged to have been stolen should be given in order to put the appellant on notice of the particular property he is charged to have stolen, and in order that he be put upon *Page 557 
trial for the very offense for which he was indicted by the grand jury. The motion for rehearing is granted, and, because the indictment in this case is insufficient, the judgment is reversed and the prosecution ordered dismissed.
Rehearing granted, and reversed and dismissed.